IN THE SUPREME COURT OF THE STATE OF DELAWARE

VICTOR ADAMS,                           §
                                        §      No. 319, 2018
      Defendant Below,                  §
      Appellant,                        §      Court Below: Superior Court of the
                                        §      State of Delaware
      v.                                §
                                        §      Cr. ID No. 1109011709A (S)
STATE OF DELAWARE,                      §
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                           Submitted: November 7, 2018
                           Decided:   January 23, 2019

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                   ORDER

      (1)    The appellant, Victor Adams, filed this appeal from the sentence

imposed on May 24, 2018 for his fourth violation of probation (“VOP”).1 On appeal,

Adams contends that the Superior Court did not credit him for fourteen days he was

held in default of bail before the May 24, 2018 VOP proceeding. The appellee, State

of Delaware, has moved to affirm the Superior Court’s judgment on the ground that

it is manifest on the face of Adams’ opening brief that the appeal is without merit.

We agree and affirm.




1
 The sentence imposed on May 24, 2018 was ordered discharged after Adams has served nine
months at Level V.
       (2)    At the time of the May 24, 2018 hearing for his fourth VOP, Adams

was serving the sentence, imposed on November 17, 2017, for his third VOP. For

the third VOP, the Superior Court sentenced Adams to four years of Level V

incarceration, suspended after four days for one year of Level II probation.

       (3)    Appellate review of a sentence is extremely limited and generally ends

upon a determination that the sentence is within statutory limits.2 When sentencing

a defendant for a VOP, 11 Del. C. § 4334(c) authorizes the Superior Court to impose

any period of incarceration—up to and including the balance of incarceration

remaining on the original sentence—so long as the defendant is given credit for all

incarceration previously served and the sentence does not exceed the incarceration

that a prior iteration of the sentence left suspended.3

       (4)    In this case, the record does not reflect that the sentence imposed on

May 24, 2018 exceeded statutory limits. Adams was entitled to time-served credit

for the fourteen days he was held in default of bail before his VOP hearing and

sentencing on May 24, 2018.4 But he received that credit—and more—when the

Superior Court sentenced him to only three years and six months of the nearly four




2
  Shoates v. State, 2018 WL 3912033 (Del. Aug. 14, 2018) (citing Kurzmann v. State, 903 A.2d
702, 714 (Del. 2006)).
3
  Pavulak v. State, 880 A.2d 1044, 1046 (Del. 2005).
4
  Richardson v. State, 2002 WL 972233 (Del. May 9, 2002) (citing 11 Del. C. § 3901(c)).

                                             2
years of unexpired Level V time that remained from the sentence imposed on

November 17, 2017 for his third VOP.

     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                   BY THE COURT:

                                   /s/ Gary F. Traynor
                                   Justice




                                       3